WHITING, J.
(dissenting). In the majority opinion it is conceded that it is the rule of law that “where a party seeks to avoid a written contract confessedly admitted to- have been signed by him, lie must produce clear, satisfactory and convincing testimony that lie was fraudulently misled into1 signing the same.” An -instruction so declaring was asked for by appellant. The majority opinion holds that, inasmuch as the trial court 'told the jury that “the evidence must be clear and satisfactory to them,” it in effect complied with such request; tlie majority say that the instruction “substantially covered the rule in relation to clear, satisfactory, and convincing testimony upon the issue- of fraud in such cases.” I cannot agree with such holding. Even if the instruction- that the evidence “must be clear and satisfactory” was substantially correct, which it is not, yet we have no right to take one paragraph from the instructions and disregard the remainder; these instructions should be taken as a whole, and, in order that they be sustained, it should appear therefrom that the jury were instructed that the evidence of fraud must be clear, satisfactory,- and convincing. The words ([noted .from the instruction were used by the trial court when it first touched upon the subject of proof of fraud. The instructions were very long, and, after advising the jury as above, the court repeatedly advised it that all that was necessary to establish defendant’s claim was that it be established by a “fair -preponderance of the evidence.” In recapitulating.' its instructions the court specifically announced that the defendant must prove his contentions “by a fair preponderance” of the evidence; and then in closing the court said:
“As I said to you in the beginning, the burden of proof is upon the defendant in this -case to show that he was induced to sign this contract, this guaranty, through fraud and misrepresentations, without knowing the contents of the instrument. By burden of proof is simply meant the greater weight of the evidence. * * * The whole question is one of weight. Considering and- analyzing it all, • does the evidence in favor of the conten-*522fion of the defendant that he was induced to sign this through fraud and misrepresentation, without knowing its contents, outweigh that of the other side and the presumption of law?”
Such instructions when taken as • a whole absolutely fail to advise the jury that the burden was on defendant to “produce clear, satisfactory, and convincing testimony that he was misled into signing” the guaranty.
From a reading of that part of the instruction quoted by my colleagues which relates to acceptance of guaranty, it will be seen that the court first advised the jury as to the power of Hutchinson to accept the guaranty. This instruction was required by the testimony of Hutchinson to the effect that he had accepted the guaranty at the time the same was delivered' to him. But the defendant had testified that, after the contract was executed by him and handed to Hutchinson, Hutchinson (instead of accepting same as he testified) said:
“This ain’t what the company are looking for — if they accept it, you will hear from them in a few days.”
With this testimony in mind and to present the case from the standpoint of- an offer of guaranty that must be accepted by the plaintiff and notice of acceptance given defendant, the court advised the jury that the letter (claimed to have been written by plaintiff) would be a sufficient acceptance “as far as form is concerned.” The court continued:
“The question then arises with reference to the mailing of it and the receipt of it by the defendant.”
After this statement and immediately prior to the giving of the remainder of the instructions quoted by my colleagues, the court advised the jury as follows:
“Now I think the law is this, that where an offer of guaranty is made the implication is that notice of acceptance shall be given in a~ reasonable way. W'hat kind of notice is required depends upon the nature of the transaction, the situation of the parties, and their relations in regard to the matter. If that is done which is fairly to be contemplated from the nature of the transaction and the relations and situations of the parties, it is sufficient. If they are so situated that communications by letter is naturally to be expected, -then the deposit of a letter of acceptance in the mail is all that is necessary, ño matter whether the *523guarantor receives it nr not. But if upon the other hand the nature of the transaction and the relations of the parties and their relations to each other and the subject-matter is such that actual personal notice is reasonably to be contemplated and expected, then such notice must be given.”
In effect the court said to the jury: The offer of guaranty, if one was made as testified to by defendant, could not be accepted by mail if you think the -situation such that personal notice of acceptance should have been given. The court then instructed as to what proof would be sufficient to show notice of acceptance by mail, but followed it, as shown by the quotation found in the majority decision, by another instruction that notice of acceptance by mail was insufficient if the jury found that the “•situation of the -parties, their relation to each other, and the subject-matter” was such that “it was reasonably to be expected that notice should be personally given.” In effect the court told the jury that Hutchinson had power to accept the guaranty; that if, as testified by defendant, the guaranty was not accepted by Hutchinson, it must, to become binding, be accepted by plaintiff and notice of acceptance given defendant; that the notice contained in the letter was sufficient in form, but that even though the jury found such letter to -have been properly mailed, yet it should find -there was no valid acceptance, such as would convert an offer of guaranty into a contract, if it found that the “'situation of the parties, their relation- to each other, and the subject-matter” was such that “it was reasonably to be expected that notice should be personally given.” How the notice of acceptance could be given was a question of law to be determined by t-h'e court, and. not for the jury. There was no- pretense that, if what took place between Hutchinson and defendant was as testified by defendant and a mere offer of guaranty, there had ever been any acceptance other than by the letter above referred to. Under the instruction as given the jury could -have found that defendant’s testimony was true, that there was a mere offer of guaranty and not accepted by Hutchinson, that -the plaintiff sent the letter, but that, as a matter of law, under the facts notice of acceptance could only have been given by personal messenger. An^ instruction that permitted the jury to so find was clearly wrong, and could not but be prejudicial to -plaintiff.
GATES, P. J., concurs in the above dissent.